Citation Nr: 1631474	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  07-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for keratitis. 

2.  Entitlement to service connection for a respiratory disability, claimed as a result of exposure to mustard gas. 

3.  Entitlement to service connection for a heart disability, claimed as a result of exposure to mustard gas.

4.  Entitlement to service connection for bladder cancer, to include urothelial cancer, claimed as a result of exposure to mustard gas.

5.  Entitlement to a rating in excess of 30 percent for lichen planus, tinea pedis, and onychomycosis.  




REPRESENTATION

Veteran represented by:	David Minyard, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2002 with additional service in the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a June 2006 rating decision, the RO granted an increased evaluation for tinea pedis and onychomycosis, to 10 percent effective October 28, 2005.  In an April 2007 statement of the case, the RO granted an increased evaluation for lichen planus, tinea pedis, and onychomycosis to 30 percent effective October 28, 2005.  In a July 2009 rating decision, the RO denied entitlement to service connection for bladder cancer, also claimed as urothelial cancer.  In an August 2013 rating decision, the RO denied entitlement to service connection for a respiratory disability and a heart disability (aortic regurgitation/leaking heart value), as well as determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for keratitis.  

In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Los Angles, California.  The transcript of this hearing is a part of the record.  

In regard to the claims decided herein, the Board observes that the Veteran has submitted additional evidence.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1), (2)  (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to a rating in excess of 30 percent for lichen planus, tinea pedis, and onychomycosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2010 decision, the RO denied entitlement to service connection for keratitis as a result of mustard gas exposure, because the evidence did not show full body exposure to mustard gas during active military service and there was no basis in the available evidence of record to establish service connection for keratitis, which the Veteran did not timely appeal. 

2.  Evidence received since the August 2010 decision is duplicative, cumulative, and redundant and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for keratitis.  

3.  The competent, probative evidence does not indicate that the Veteran has, or any time pertinent to the appeal, had a chronic respiratory disability.

4.  The most probative evidence is against a finding that the Veteran was exposed to mustard gas or Lewisite and other unspecified chemicals during active service.

5.  A heart disability did not have its clinical onset in service and is not otherwise related to active duty.  

6.  A bladder cancer disability did not have its clinical onset in service and is not otherwise related to active duty.    


CONCLUSIONS OF LAW

1.  The August 2010 decision that denied entitlement to service connection for keratitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  Evidence received since the final August 2010 decision is not new and material, and thus the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishment of service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2015).  

4.  The criteria for establishment of service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.316 (2015).

5.  The criteria for establishment of service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.316 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

With regards to the claim to reopen, VCAA letters dated September 2012 and January 2013 were sent prior to the August 2013 rating decision, which advised the Veteran of the evidence and information necessary to reopen his claim for keratitis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters advised the Veteran of the basis of the prior final denial.  The letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

With regards to his service connection and increased rating claims, the notification obligations in this case were accomplished by way of VCAA letters from the RO to the Veteran dated in March 2006, September 2008, April 2009, March 2010, September 2012, and January 2013.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Relevant to the duty to assist, the Veteran's service treatment records and personnel records as well as post-service VA treatment records and private treatment records have been obtained and considered.  Neither the Veteran nor his representative has indicated that any other records are necessary to make a determination on these claims.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

With regards to the claim to reopen, as the claim is not being reopened there is no duty to provide a VA examination.  See 38 C.F.R. § 3.159(c)(4)(iii) (2015) (providing that the duty to provide a medical examination or obtain a medical opinion "applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured"); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot).  

With regards to his service connection claims, the Veteran has not been provided a VA examination.  However, a VA examination is not needed in every case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed below, there is no medical evidence or other credible evidence of an in-service event, illness or injury.  Thus, there is no reasonable possibility that a nexus opinion could substantiate the claims. Accordingly, the duty to obtain a VA examination or opinion is not triggered.  

As noted above, the Veteran testified at a videoconference hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal, identified the reasons for the RO's denial, and identified the evidence necessary to substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issues addressed in this decision based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein are available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

II.  New and Material Evidence

Pertinent Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

As a final matter before turning to the specific facts of the Veteran's case, the Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no relevant evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the August 2010 decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thus, 38 C.F.R. § 3.156(b) is not for application. 

Pertinent Facts and Analysis

The record reflects that the Veteran filed an original claim for keratitis in February 2010.  In an August 2010 decision, the RO found that entitlement to service connection for keratitis based on exposure to mustard gas is not established because the evidence does not show full body exposure to mustard gas during active military service and there is no basis in the available evidence of record to establish service connection for keratitis.  The Veteran was advised of his procedural and appellate rights.  However, the Veteran did not appeal the August 2010 decision.  No further communication regarding his claim of entitlement to service connection for keratitis was received until May 2012, when VA received his petition to reopen the claim for entitlement to service connection for keratitis.  Therefore, the August 2010 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In May 2012, the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for keratitis.  When, as here, the prior final decision was an unappealed RO rating decision, the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

For the reasons set forth below, the Board finds that the additional evidence submitted is not new and material as required by 38 C.F.R. § 3.156(a).

At the time of the August 2010 rating decision, service treatment records from April 1999 to August 2002 and private treatment records from Dr. C.F. dated through March 2010 were associated with the claims file.  Also, the Veteran's contention that his keratitis was caused by mustard gas exposure was of record. 

Evidence received subsequent to the August 2010 rating decision includes updated private treatment records from Dr. C.F. dated through May 2012 as well as negative responses from the Chemical Biological Warfare Exposure System and Compensation Service in regards to mustard gas exposure and treatise evidence.  With regards to the updated private treatment records, although continued treatment for keratitis since August 2010 is "new," the records are not material since it does not relate to an unestablished fact necessary to substantiate the claim.  Likewise, the negative responses from the Chemical Biological Warfare Exposure System and Compensation Service in regards to mustard gas exposure are "new" but do not raise a reasonable possibility of substantiating the claim for keratosis based on full body exposure to mustard gas during active military service and thus are not material.  The treatise evidence submitted also does not show that the Veteran was exposed to mustard gas or other unspecified chemicals.

The lay statements regarding the Veteran's current symptoms and treatment for keratitis are also cumulative and redundant of the previously considered evidence or are otherwise insufficient to reopen the claim.  The Veteran appears to also contend that he was exposed to additional chemicals but such chemicals are unspecified and with respect to nerve agents, the Veteran testified that "[he] didn't say [he] was exposed to nerve agent, [he] said they were housing nerve agents there.") (see Board transcript page 15).  These general statements are cumulative and redundant of specific statements averring that the Veteran was exposed to mustard gas in service, and thus are insufficient to reopen the claim.  Indeed, the concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  

In sum, as the evidence submitted since August 2010 is not new and material, the claim for service connection for keratitis is not reopened.  As new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable. 

III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

Service connection for certain chronic diseases, including a proper diagnosis of cardiovascular-renal disease, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.309 also provides that "Cardiovascular-renal disease, including hypertension" is a term that applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and since hypertension is an early symptom long preceding the development of those diseases in the more obvious forms, a disabling hypertension within 1 year period will be given the same benefit of service connection as any of the chronic diseases listed.

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A.  Respiratory Disability

The Veteran seeks entitlement to service connection for a respiratory disorder, to include as secondary to mustard gas exposure and other unspecified chemicals.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current chronic diagnosis.  In support of his claim for service connection, the Veteran submitted private treatment records from Dr. J. dated in January 2003 for complaints of a chest cold.  The clinician noted that the Veteran coughs up yellow and green mucous, but did not provide a diagnosis for his condition.  Subsequent treatment records dated through January 2005 are absent any complaints, treatment, or diagnosis of a respiratory disability.  

Private treatment records from Visalia Medical Clinic dated in March 2012 revealed complaints of a cough that started four days ago.  The Veteran was found to have chest congestion, congestion, purulent sputum, and sinus congestion.  A physical examination of the respiratory system revealed that the Veteran's breath sounds were clear bilaterally without rhonchi or wheezing.   The Veteran was prescribed medication for acute sinusitis, otitis media, and acute pharyngitis.  

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 282 (dismissed in part and vacated in part on other grounds by Sanchez-Benitez, 239 F.3d at 1356).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, no chronic respiratory disability has been diagnosed since the service connection claim was initially filed in May 2012.

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for a respiratory disability is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current chronic diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In reaching this decision, the Board has considered the lay statements and hearing testimony, all submitted in support of the Veteran's claim.  Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, neither the record nor the Veteran indicates that he has been treated or diagnosed with a respiratory disability since his service connection claim was filed in May 2012.  Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  Specifically, during the May 2015 hearing, he testified that he was treated for respiratory issues while in service, but was not currently diagnosed or treated for a chronic respiratory disability.  Thus, as previously stated, the medical evidence and lay testimony do not support the Veteran's claim for service connection.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a respiratory disability, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for a respiratory disability is denied.

B. Heart Disability and Bladder Cancer

The Veteran seeks entitlement to service connection for a heart disability and bladder cancer, claimed as due to mustard gas exposure and other unspecified chemicals.

The Veteran essentially contends that he was exposed to mustard gas and other chemical agents while serving in the Tooele Army Deport South (Deseret Chemical Depot) around October 2001.  In a December 2008 informal claim, the Veteran reported that he stepped into a hazardous waste disposal site that was not immediately fenced off and placarded.  The Veteran asserts that he was diagnosed with lichen planus as a result of his exposure and he believes that this exposure also led to the development of urothelial carcinoma in the bladder as well as a heart disability, to include heart regurgitation or leaking heart condition.  

At the outset, service treatment records revealed that the Veteran was treated for itching to both feet, and he was diagnosed with tinea pedis in May 2002.  An August 2002 treatment record revealed that the Veteran complained of a rash on the forearms, and he was diagnosed with lichen planus.  The service treatment records do not indicate that the Veteran had any exposure to mustard gas or other chemical agents.  

Service personnel records do not indicate that the Veteran had any exposure to mustard gas or other chemical agents.  The Veteran did not prepare VA's mustard gas questionnaire sent to him in September 2012.  A September 2012 search for the Veteran in the Department of Defense (DOD) Chemical Biological Warfare Exposure System was performed, however, this search was negative.  The June 2013 response from Compensation Service was negative as well. 

Post-service treatment records showed that the Veteran was diagnosed with bladder cancer in June 2008 and a heart regurgitation in January 2012.  Thus, the first element (i.e. a current disability) is met.  The second element of service connection requires evidence of an in-service event, injury, or occurrence of the claimed disease or disorder.  The Board observes that there is no persuasive credible evidence of record in the service treatment records, service personnel records, and post-service private treatment records that show that the Veteran had manifestation of the claimed disabilities during service or that they are otherwise etiologically related to service.  

Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite.  Exposure to the specified vesicant agents during active military service under the circumstances described below together with the subsequent development of any of the indicated conditions is sufficient to establish service connection for that condition:  (1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers:  nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin.  (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease.  (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).  Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct or there is affirmative evidence that establishes a non-service-related intervening condition.  38 C.F.R. § 3.316(b); see also Pearlman v. West, 11 Vet. App. 443 (1998). 

Regulation 38 C.F.R. § 3.316 gives rise to a presumption of service connection only in cases where there has been full body exposure in warfare, field or chamber tests, or chemical manufacturing operations.  See Claims Based on Chronic Effects of Exposure to Mustard Gas or Lewisite, 59 Fed. Reg. 42,497, 42,499 (1994) ("there is no basis for applying the presumption of service connection to those who received less extensive exposures").  In this case, the Veteran has not asserted that he had full body exposure to mustard gas or other chemicals, but rather that he stepped onto a waste disposal site.  The Court has held that whether the veteran meets the requirements of § 3.316, including whether he or she was actually exposed to the specified vesicant agents, is a question of fact for the Board to determine after full development of the facts.  See Pearlman, 11 Vet. App. at 447.  The Board, therefore, must consider the credibility of the Veteran's testimony in light of all the evidence in the file.  Id.  This holding generally comports with other jurisprudence as the Board's role as fact finder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (providing that in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole).

When the Veteran reported to VA that he was exposed to mustard gas and other chemical agents while stationed on the Tooele Army Depot South (Deseret Chemical Depot), the RO reviewed the Veteran's service treatment records for any indication of contact with harmful gases and searches performed by the Chemical Biological Warfare Exposure System and Compensation Service but found no evidence of exposure to mustard gas or other toxic chemicals.  Thus, the objective evidence of record does not indicate that the Veteran had exposure to mustard gas or Lewisite or other toxic chemicals.  The Board recognizes the Veteran's contention that he stepped into a hazardous waste disposal site and breathed contaminated air while on active duty.  However, although the Veteran is competent to report on personal observations, he is not competent to identify the contents of chemical agents or the potential effect those chemicals could have on him, as that would require knowledge pertaining to the chemical properties of the gases and chemicals and their effect on human organs, which is beyond his competency as a lay person.  See Jamdreau, supra.  The Board has considered the statements provided by the Veteran concerning his purported exposure to mustard gas and other chemicals during service but weighing heavily against his statements are the entirely negative official records from sources that have documentation of such exposure to military personnel.   Thus, service connection is not warranted under this theory of entitlement.  

With regards to a direct theory of entitlement, the Veteran's records do not show any indication that would warrant a finding that his heart disability or bladder cancer were incurred or otherwise related to his service.  The first medical evidence of record of a bladder cancer disability was in July 2008, approximately 7 years after separation from service.  The first medical evidence of a heart disability was in January 2012, approximately 11 years after separation from service.  The passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran never asserted that his heart disability or bladder cancer began during or immediately after service or that it was caused by anything other than his exposure to chemicals.

For all the foregoing reasons, the claim for service connection for a heart disability and bladder cancer must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for keratitis, the appeal is denied.

Entitlement to service connection for a respiratory disability is denied.  

Entitlement to service connection for a heart disability is denied.  

Entitlement to service connection for bladder cancer is denied.  






REMAND

The Veteran seeks entitlement to an increased rating in excess of 30 percent for his service-connected lichen planus, tinea pedis, and onychomycosis.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7822.

The Veteran's claim for an increased rating was received in October 2005.  The Veteran was provided a VA examination in April 2006.  The Veteran reported that he develops rashes intermittently on the lateral aspect of the lower extremities as well as the top of his feet and forearms.  The Veteran reported that his skin condition rarely affected his back, but occasionally he developed lesions under the left breast.  The examiner provided that his skin condition affected roughly 18 percent of his entire body surface area.  The VA examiner noted that the Veteran had not required the use of any creams, ointments, or tablets in the last 12 months.  The examiner provided a diagnosis of onychomycosis, resolved; tinea pedis, resolved; and dermopathy of the upper and lower extremities.  He also provided that the Veteran's fungal cutaneous disease was resolved with medication.  The examiner noted that the Veteran had symmetrical rashes appearing in both upper and lower extremities but he was not certain of the exact diagnosis, although it was not fungal in origin.  

Thereafter, private treatment records from Dr. T.F.C. dated in April 2006 revealed complaints of an itchy rash on the forearms and top of the feet that had been present for two years.  The Veteran was provided a topical foam to be applied for two weeks followed by a break for one week, then repeat.  A follow-up treatment record in August 2006 provided that the Veteran had seen improvement on the arms with the use of the topical foam, however he reported developing new lesions on his back, leg and arm.  The physician advised the Veteran on possible treatment with prednisone taper and the Veteran stated that he would follow-up with his VA dermatologist in a week.  

A February 2007 record provided the severity of the Veteran's skin condition as moderate and noted that the lichen planus was fairly wide spread.  The clinician provided that the condition appeared to be well controlled with Edufex cream and he advised the Veteran that the condition would resolve on its own.  

VA treatment records beginning in April 2007 revealed that the Veteran was treated for lichen planus with topical creams.  A May 2007 follow-up treatment record provided that the Veteran had been using Efudex with good response.  A physical examination revealed multiple hyperpigmented lesions that were 2-3 mm in distribution of the arms, legs, and back flexor areas.  A May 2007 follow-up treatment record showed a physical examination revealed multiple brown and some pink lesions that were 3 mm on the bilateral arms, chest, mid-lower back, and dorsum of the feet.  The Veteran was prescribed continued treatment for Efudex cream.  

Private treatment records from Dr. T.F.C. dated in August 2008 revealed only "a few active purple papules on the lumbar back and sternal chest" and "a few pink macules on the ankles."  An October 2008 treatment record revealed findings of "very rare 1 mm papules on the chest."  The clinician assessed the severity of the Veteran's skin condition as mild and noted that the lichen planus was almost clear.  The Veteran was recommended continued use of Efudex and to return in 12 months.   

A November 2008 lay statement from M.A.T., the Veteran's colleague indicated that the Veteran had shown him red bumps and marks along his forearms.  

Private treatment records from Dr. T.F.C. dated in December 2009 showed that the Veteran had a few spots on his back and left temple that he would like to be evaluated.  The clinician provided that there were two tan papules on the left temple at 2-3 mm as well as several skin tags on his neck.  
In January 2010, the Veteran submitted photographs of his skin rash condition over the upper thighs, lower back, arms, and feet. 

Private treatment records from Dr. T.F.C. dated in July 2010 revealed complaints for bumps on the upper back posterior neck area.  The Veteran reported that his lichen planus remained dormant for the summer.  The clinician noted that the face was clear and the back, chest, and abdomen showed no suspicious lesions.  The Veteran's arms were also found clear.  The clinician found mild xerosis but no active lichen planus.  The clinician found a few skin tags on his neck and discussed with the Veteran the benign natures of his neck skin tags.  The clinician provided that no treatment was required and recommended an emollient moisturizer for his xerosis and to return if his lichen planus condition flares.  

Private treatment records from Visalia Medical Clinic dated in December 2011 provided that the Veteran wanted a consultation for his lichen planus condition that was currently not active at the time.  The Veteran stated that his condition activates when he is stressed.  The clinician observed skin colored papules on the low back.  The Veteran was diagnosed with onychomycosis and lichen planus.  A February 2012 follow-up provided that the onychomycosis was improving with less discoloration and scaling.  The Veteran had developed skin lesions on the right axilla for the past several months without complaints of irritation.  The clinician continued a diagnosis of onychomycosis and noted no active lichen planus today.  An April 2013 follow-up for toenail fungus treatment provided that the Veteran's onychomycosis condition had improved.  

Private treatment records from Visalia Medical Clinic dated in February 2014 provided that the Veteran was seen for a sudden onset of multiple skin lesions on the bilateral trunk, arms, and legs.  The Veteran reported that the episode started about two weeks ago and his symptoms had been improving for about five days.  The clinician observed a few scattered pink macules across the shoulder and upper chest as well as the upper legs and left anterior knee.  The clinician provided a diagnosis of lichen planus and prescribed hydrocortisone to the affected area twice daily.  

In March 2014, the Veteran submitted photographs of his skin condition affecting the face, hands, knees, back, arms, chest, and abdomen. 

In May 2015, the Veteran testified that the photographs he submitted in 2014 demonstrated a break-out in February 2014 where he experienced a breakout of lichen planus that covered 100 percent of his body.   

The record reflects the Veteran was last afforded a VA examination in April 2006.  
Since then, as detailed above, extensive medical evidence has been added to the record.  To ensure there is sufficient information to evaluate the skin disability under all potentially applicable rating criteria, the Board finds that the Veteran shoulder undergo another comprehensive VA examination.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a skin examination to determine the nature and extent of his lichen planus, tinea pedis, and onychomycosis.  The entire claims file, to include a copy of this REMAND must be made available to the examiner designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.  

(a)  The examiner should specifically provide an opinion as to the following: 

In light of the current examination findings, AND other medical evidence (including findings detailed in the REMAND) showing affected areas to include the lower extremities, upper extremities, chest, trunk, back, neck, and face, what is the estimated percentage of the entire body and the estimated percentage of the exposed areas affected by the lichen planus, tinea pedis, and onychomycosis?

(b)  The examiner must also ascertain whether the Veteran required/had been prescribed (i) topical creams, (ii) topical corticosteroids or other immunosuppressive drugs, (iii) oral corticosteroids or other immunosuppressive drugs, and/or (iv) systemic noncorticosteroids/ immunosuppressive drugs in years 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014. 

(c)  The examiner must also determine with what frequency and for how long the (i) topical creams, (ii) topical corticosteroids or other immunosuppressive drugs, (iii) oral corticosteroids or other immunosuppressive drugs, and/or (iv) systemic noncorticosteroids/ immunosuppressive drugs had been administered.

2.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


